EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Annual Report of Strategic Mining Corp. (the “Company”) on Form 10-K for the period ending December 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Todd Sterck, the Chief Executive Officer and Chief Financial Officer and Director of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1.Such Annual Report on Form 10-K for the period ending December 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Annual Report on Form 10-K for the period ending December 31, 2010, fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 15, 2011 /s/ Todd Sterck Todd Sterck Chief Executive Officer, Chief Financial Officer and Director
